DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on February 8, 2022 to the non-final Office action of November 23, 2021 is acknowledged.  The Office action on the currently pending claims 1, 5-8, and 10-11 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Specification:
Pg.23, [0094], Lns.1-2: “…include a case (for example, [a body, a frame…”.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1, and at least in part, because claim 1 recites the limitations: “the soldering portion is disposed on a same plane as the second heat dissipation transfer member, wherein the soldering portion is disposed at a central region relative to the second heat transfer member that is disposed at left and right lateral sides of the soldering portion, wherein the first heat transfer member is disposed in a central region of a layer that is in a plane that is different than the plane of the soldering portion and the second heat dissipation transfer member”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 1, are believed to render said claim 1, and all claims depending therefrom (claims 5-8 and 10-11) allowable over the prior art references of record, taken either alone or in combination.
In the amendments filed on February 08, 2022 Applicant amended the figures and specification in order to address the objections raised in the non-final Office action of 11/23/2021.  The amendments have been fully considered and accepted.  The Office notes that Applicant’s traversal of the drawing objection made in the previous Office action has been fully considered and has been found persuasive.  The drawing and specification objections are hereby withdrawn.
In the Written Opinion filed in the Korean Patent Office (KPO) on January 28, 2022, the report cites the same references as those provided in the International Preliminary Report on Patentability filed in the PCT KPO on August 18, 2020.  In both the Written Opinion and the at least, a soldering portion that is coupled to a heat pipe and to a second heat transfer member that is disposed at left and right lateral sides of the soldering portion on the same plane as the soldering portion, as now recited in claim 1.  Furthermore, none of the other cited prior art references, alone or in combination, teach or suggest the aforementioned subject matter.
The newly cited prior art references (see attached PTO-892) simply teach that a thermal interface material (TIM) can be a phase change material.  Therefore, absent impermissible hindsight and/or without rendering any of the prior art devices inoperable for its intended purpose, none of the prior art references, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

See next page→

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/Primary Examiner, Art Unit 2835